Exhibit 10.2
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
July 28, 2008
***SMART MOVE, INC.***
WARRANT TO PURCHASE SHARES OF COMMON STOCK
Warrant to Purchase 3,515,625 Shares
(subject to adjustment as set forth herein)
Exercise Price $0.40 Per Share
(subject to adjustment as set forth herein)
VOID AFTER 5:00 P.M., MOUNTAIN TIME, ON
July 28, 2013
THIS CERTIFIES that, for value received, THOMAS P. GRAINGER, and his successors
and assigns (the “HOLDER”) is entitled, upon the terms hereof, and subject to
the exercise conditions and limitations set forth in Section 17, at any time and
from time to time on and after the date hereof (the “COMMENCEMENT DATE”), and on
and prior to 5:00 p.m. Mountain Time on the fifth anniversary of the date of
issuance hereof (the “EXPIRATION DATE”), but not thereafter, to subscribe for
and purchase from SMART MOVE, INC., a Delaware corporation (the “COMPANY”),
3,515,625 shares (the “WARRANT SHARES”) of common stock, $0.0001 par value per
share (“COMMON STOCK”), of the Company. The purchase price of one share of
Common Stock under this Warrant shall be the Exercise Price, as defined below
and as may be adjusted from time to time pursuant to the terms hereof. The
Exercise Price and the number of shares for which this Warrant is exercisable
shall be subject to adjustment as provided herein. This Warrant is being issued
in connection with the Purchase Agreement dated on or about the date hereof (the
“PURCHASE AGREEMENT”) entered into between the Company, the Holder and the other
Purchasers named therein (if any).
1. DEFINITIONS. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed thereto in the Purchase Agreement. As used in this
Warrant, the following terms shall have the following respective meanings:

 

 



--------------------------------------------------------------------------------



 



“CHANGE IN CONTROL TRANSACTION” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or transaction
or series of related transactions in which in any of such events the voting
stockholders of the Company prior to such event cease to own 50% or more of the
voting stock, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act), (ii) any
tender offer by the Company under Rule 13e-4 promulgated pursuant to the
Exchange Act for 20% or more of the Company’s Common Stock, (iii) any person (as
defined in Section 13(d) of the Exchange Act), together with its affiliates and
associates (as such terms are defined in Rule 405 under the Act), beneficially
owns or is deemed to beneficially own (as described in Rule 13d-3 under the
Exchange Act without regard to the 60-day limit on the exercise period) in
excess of 50% of the Company’s voting power, (iv) there is a replacement of more
than one-half of the members of the Company’s Board of Directors which is not
approved by those individuals who are members of the Company’s Board of
Directors on the date thereof, or (v) in one or a series of related
transactions, there is a sale or transfer of all or substantially all of the
assets of the Company, determined on a consolidated basis.
“CONVERTIBLE SECURITIES” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.
“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.
“EXERCISE DATE” shall have the meaning set forth in Section 4.2.1.
“EXERCISE PRICE” means $0.40 per share.
“PRINCIPAL MARKET” shall mean the American Stock Exchange or such other market
or exchange on which the Common Stock is then principally traded.
“SECURITIES ACT” shall mean the Securities Act of 1933, as amended.
“TRADING DAY” shall mean a day on which there is trading on the Principal
Market.
2. TITLE OF WARRANT. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose, in the name of the record holder
hereof from time to time. The Company may deem and treat the registered holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the holder, and for all other purposes, and the
Company shall not be affected by notice to the contrary except as provided
herein.

 

 



--------------------------------------------------------------------------------



 



Prior to the expiration hereof and subject to compliance with applicable
securities laws, this Warrant and all rights hereunder are transferable, in
whole or in part, provided that the amount assigned shall be for the right to
purchase at least 10,000 Warrant Shares, at the office or agency of the Company
by the holder hereof in person or by duly authorized attorney, upon surrender of
this Warrant together with the Assignment Form annexed hereto properly endorsed.
The term “HOLDER” shall refer to the Holder or any subsequent transferee of this
Warrant. If this Warrant is duly assigned in accordance with the terms hereof,
then the Company agrees, upon the request of the assignee, to amend or
supplement promptly any effective registration statement covering the Warrant
Shares so that the such assignee is added as a selling stockholder thereunder,
subject to such assignee providing the information required for such amendment
or supplement and provided that no unreasonable change may be required to the
description of the intended methods of distribution as set forth in the
Registration Statement by virtue of such transfer.
3. AUTHORIZATION OF SHARES. The Company covenants that all shares of Common
Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant and
payment of the Exercise Price as set forth herein will be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges in respect of the issue thereof (other than taxes in respect of any
transfer occurring contemporaneously with such issue or otherwise specified
herein).
4. EXERCISE OF WARRANT.
4.1 EXERCISE PROCEDURE. Subject to the terms of Section 1.1 and Section 17.1,
17.2 and 17.3 hereof, the purchase rights represented by this Warrant may be
made at any time and from time to time, in whole or in part, on or after the
Commencement Date but before 5:00 p.m. Mountain Time on the Expiration Date, by
(i) delivering the Notice of Exercise annexed hereto duly completed and executed
(which may be by facsimile) to the Company at the principal office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered holder hereof at the address of such holder
appearing on the books of the Company), and upon payment of the full Exercise
Price of the shares thereby purchased, whereupon the holder of this Warrant
shall be entitled to receive a certificate for the number of shares of Common
Stock so purchased. Subject to subsection (b) below, payment of the Exercise
Price of the shares shall be by certified check or cashier’s check or by wire
transfer (of same day funds) to an account designated by the Company in an
amount equal to the Exercise Price multiplied by the number of shares being
purchased. The Company and the Holder expressly agree that if on the date of any
exercise election by Holder under this Warrant a registration statement pursuant
to the 1933 Act covering the resale of the WARRANT SHARES that are the subject
of the Exercise Notice by the Holder is not available for the resale of such
WARRANT SHARES, the Holder may exercise its right to receive Common Stock on a
net basis such that, without any payment of funds by the Holder, the Holder
receives that number of shares of Common Stock equal to: (A) the WARRANT SHARES
multiplied by: (B) the ratio of (i) the “Market Price” defined below less the
EXERCISE PRICE; divided by (ii) the Market Price. “Market Price” means, the
average of the daily closing prices for a share of the Company’s Common Stock in
the PRINCIPAL MARKET for the ten (10) consecutive trading days before such date
excluding any trades which are not bona fide arm’s length transactions.

 

 



--------------------------------------------------------------------------------



 



4.2 ISSUANCE OF WARRANT SHARES AND UNEXERCISED WARRANTS. In the event that this
Warrant is not exercised in full, the number of Warrant Shares shall be reduced
by the number of such Warrant Shares for which this Warrant is exercised and/or
surrendered, and the Company, at its expense, shall within five (5) Trading
Days, issue and deliver to or upon the order of the Holder a new Warrant of like
tenor in the name of the Holder or as the Holder (upon payment by the Holder of
any applicable transfer taxes) may request, reflecting such adjusted number of
Warrant Shares.
4.2.1 All exercises of this Warrant are subject to the provisions of Section 17
hereof. Any exercise permitted hereunder will be deemed to occur as of the date
of receipt by the Company of a validly executed Notice of Exercise (or such
later date as may be indicated on such Notice of Exercise) (such date being
referred to herein as the “EXERCISE DATE”) and payment as required hereunder,
whereupon certificates for shares of Common Stock subject to such Notice of
exercise and then purchasable hereunder shall be delivered to the Holder hereof
within five (5) Trading Days after the Exercise Date; provided, that if prior to
such date the Company has not received the Warrant or an affidavit of lost
Warrant, then such delivery may be extended until one Trading Day after receipt
of such Warrant or affidavit by the Company. The Holder may withdraw its Notice
of Exercise under Section 4(a) or 4(b) at any time thereafter, in whole or in
part, if the Company fails to timely deliver the applicable certificates to the
Holder as provided in this Warrant.
4.2.2 In lieu of delivering physical certificates representing the Warrant
Shares issuable upon conversion of this Warrant, provided the Company’s transfer
agent is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer (“FAST”) program, upon request of the holder, the Company
shall use its commercially reasonable best efforts to cause its transfer agent
to electronically transmit the Warrant Shares issuable upon exercise to the
holder, by crediting the account of the holder’s prime broker with DTC through
its Deposit Withdrawal Agent Commission (“DWAC”) system. The time periods for
delivery described above shall apply to the electronic transmittals through the
DWAC system. The Company agrees to coordinate with DTC to accomplish this
objective.
5. NO FRACTIONAL SHARES OR SCRIP. No fractional Warrant Shares or scrip
representing fractional Warrant Shares shall be issued upon the exercise of this
Warrant. Any fractional share or scrip shall be rounded up to the nearest whole
number.
6. CHARGES, TAXES AND EXPENSES. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company (other than income, franchise or similar taxes) and
such certificates shall be issued in the name of the holder of this Warrant or
in such name or names as may be directed by the holder of this Warrant;
PROVIDED, HOWEVER, that in the event certificates for shares of Common Stock are
to be issued in a name other than the name of the holder of this Warrant, this
Warrant when surrendered for exercise shall be accompanied by the Assignment
Form attached hereto duly executed by the holder hereof; and PROVIDED FURTHER,
that the Company shall not be required to pay any tax or taxes which may be
payable in respect of any transfer involved in the issuance of any Warrant
certificates or any certificates for the Warrant Shares in a name other than the
name of the holder.

 

 



--------------------------------------------------------------------------------



 



7. CLOSING OF BOOKS. The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.
8. NO RIGHTS AS SHAREHOLDER UNTIL EXERCISE. Subject to Sections 11 and 12 of
this Warrant and the provisions of any other written agreement between the
Company and the Holder, prior to the exercise of this Warrant as provided
herein, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Warrant Shares or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder, as such, any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights. However, at the time of the exercise of this
Warrant pursuant to Section 4 hereof, the Warrant Shares so purchased hereunder
shall be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
exercised.
9. LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT; DENOMINATION. In the event
that any holder notifies the Company that its Warrant(s) have been lost, stolen
or destroyed, then replacement Warrant(s) identical in all respects to the
original Warrant(s) (except for any registration number and any adjustments to
Exercise Price or the number of Warrant Shares issuable hereunder pursuant
hereto, if different than that shown on the original Warrant(s)) shall be
delivered to the holder by the Company within five (5) Trading Days, provided
that such holder executes and delivers to the Company an agreement reasonably
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with such Warrants. This Warrant is exchangeable for an equal
aggregate number of Warrants of different denominations, as requested by the
holder surrendering the same. No service charge will be made for such
registration, replacement, transfer or exchange.
10. SATURDAYS, SUNDAYS, HOLIDAYS, ETC. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a legal holiday.
11. EFFECT OF CERTAIN EVENTS. The Company shall not consummate a Change in
Control Transaction unless the entity resulting from such transaction (if not
the Company), or such transferee entity, as the case may be, shall expressly
assume, by supplemental agreement reasonably satisfactory in form and substance
to the Holder, the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

 



--------------------------------------------------------------------------------



 



12. ADJUSTMENTS OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.
12.1 STOCK DIVIDENDS, SPLITS, COMBINATIONS AND RECLASSIFICATIONS. If, to the
extent not covered by Section 11 above, the Company or any Subsidiary, at any
time while this Warrant or any portion thereof is issued, outstanding and
unexpired: (A) shall declare or pay a stock dividend or otherwise make a
distribution or distributions on any equity securities (including securities
convertible into or exchangeable or exercisable for such equity securities) in
shares of Common Stock; (B) subdivide outstanding Common Stock into a larger
number of shares; (C) combine outstanding Common Stock into a smaller number of
shares; or (D) issue any shares of its capital stock in a reclassification of
the Common Stock (including without limitation in connection with any merger or
consolidation), then the Exercise Price hereunder shall be adjusted by
multiplying the Exercise Price by a fraction of which the numerator shall be the
number of shares of Common Stock (excluding treasury shares, if any) outstanding
before such event and of which the denominator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding after such event.
Any adjustment made pursuant to this Section 12(a) shall become effective
immediately after the record date for the determination of shareholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination.
12.2 REORGANIZATION, MERGER OR GOING PRIVATE. In case of any reorganization or
any reclassification of the capital stock of the Company or any consolidation or
merger of the Company with or into any other corporation or corporations or a
sale or transfer of all or substantially all of the assets of the Company to any
other person or a “going private” transaction under Rule 13e-3 promulgated
pursuant to the Exchange Act, in each case other than a Change in Control
Transaction, then, as part of such reorganization, consolidation, merger, or
transfer if the holders of shares of Common Stock receive any publicly traded
securities as part or all of the consideration for such reorganization,
consolidation, merger or sale, then it shall be a condition precedent of any
such event or transaction that provision shall be made in a manner reasonably
satisfactory to the Holder such that this Warrant shall thereafter be
exercisable for such new securities at and exercise price and pricing formula
which places the Holder in an economically equivalent position as it would have
been if not for such event. In addition to the foregoing, if the holders of
shares of Common Stock receive any non-publicly traded securities or other
property or cash as part or all of the consideration for such reorganization,
consolidation, merger or sale, in each case other than a Change in Control
Transaction, then such distribution shall be treated to the extent thereof as a
distribution under Section 12(b) above and such Section shall also apply to such
distribution.
12.3 INVERSE PROPORTIONAL ADJUSTMENTS TO EXERCISE PRICE AND WARRANT SHARES. In
the event of any adjustment in the number of Warrant Shares issuable hereunder
upon exercise, the Exercise Price shall be inversely proportionately increased
or decreased as the case may be, such that aggregate purchase price for Warrant
Shares upon full exercise of this Warrant shall remain the same. Similarly, in
the event of any adjustment in the Exercise Price, the number of Warrant Shares
issuable hereunder upon exercise shall be inversely proportionately increased or
decreased as the case may be, such that aggregate purchase price for Warrant
Shares upon full exercise of this Warrant shall remain the same.

 

 



--------------------------------------------------------------------------------



 



13. NOTICES. If:
13.1 the Company shall declare a dividend (or any other distribution) on its
Common Stock; or
13.2 the Company shall declare a cash dividend on or a redemption of its Common
Stock; or
13.3 the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or
13.4 the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or
13.5 the Company shall authorize the voluntary dissolution, liquidation or
winding up of the affairs of the Company; then the Company shall cause to be
mailed to each Holder at their last addresses as they shall appear upon the
Warrant register of the Company, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined and/or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer, share exchange, dissolution, liquidation
or winding up.
14. VOLUNTARY ADJUSTMENT BY THE COMPANY. The Company may at its option, at any
time during the term of this Warrant, reduce but not increase the then current
Exercise Price to any amount and for any period of time deemed appropriate by
the Board of Directors of the Company.
15. NOTICE OF ADJUSTMENT. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, the Company shall promptly mail by
registered or certified mail, return receipt requested, to the holder of this
Warrant a notice setting forth the number of Warrant Shares (and other
securities or property) purchasable upon the exercise of this Warrant and the
Exercise Price of such Warrant Shares after such adjustment, setting forth a
brief statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.

 

 



--------------------------------------------------------------------------------



 



16. AUTHORIZED SHARES. The Company covenants that during the period this Warrant
is outstanding and exercisable, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any and all purchase rights under this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this Warrant.
The Company will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law or regulation, or of any requirements of the Principal Market
or any other domestic securities exchange or market upon which the Common Stock
may be listed.
17. EXERCISE LIMITATION.
17.1 Except as expressly provided in this Section 17, the number of shares of
Common Stock that may be acquired by the Holder at any time upon exercise of
this Warrant shall not: i) exceed a number that when added to the total number
of shares of Common Stock which Holder or Holder’s “affiliates” (as defined in
Rule 144 of the Securities Act) then own(s) or is/are deemed to beneficially own
or that would be aggregated for purposes of determining whether a group under
Section 13(d) of the Exchange Act exists (“AGGREGATION PARTIES”), would exceed
thirty (35%) of the total issued and outstanding shares of the Common Stock (the
“RESTRICTED OWNERSHIP PERCENTAGE”); or ii) under any other circumstances have
the effect of causing or enabling a CHANGE IN CONTROL TRANSACTION to occur that
would not otherwise occur. For purposes of this Section 17.1, the number of
shares Holder beneficially owns or is deemed to beneficially own shall have the
meaning described in Rule 13d-3 under the Exchange Act, determined without
regard to the 60-day limit on the exercise period, except that the RESTRICTED
OWNERSHIP PERCENTAGE shall be deemed to exclude all shares of Common stock
concurrently being sold by the Holder and all shares remaining acquirable
hereunder or under other CONVERTIBLE SECURITIES then held by the Holder that are
expressly subject to the terms of this Section 17.1 and Section 17.2 below.
17.2 The Holder and the Company each agrees that the RESTRICTED OWNERSHIP
PERCENTAGE limitations set forth in Section 17.1 shall be applicable for so long
as the shares of the Company’s Common Stock are traded in the PRINCIPAL MARKET,
and the terms of Section 17.1 above and this Section 17.2 are hereby adopted to
be incorporated by reference into the terms of any and all other existing
warrants, convertible notes or other securities currently evidencing Holder’s
right to acquire unissued shares of Common Stock of the Company. The Company and
Holder each acknowledges that the effect of these limitations may be that
Holder’s ability fully to exercise this Warrant to purchase shares of Common
Stock and/or to exercise conversion or purchase rights under other CONVERTIBLE
SECURITIES may depend upon the extent to which Holder’s prior or concurrent sale
or other disposition of shares of Common Stock has reduced Holder’s beneficial
ownership (or that of AGGREGATION PARTIES) to a level not exceeding the
RESTRICTED OWNERSHIP PERCENTAGE.

 

 



--------------------------------------------------------------------------------



 



17.3 The Holder further covenants at all times on each day during which Holder
elects to exercise his right to purchase shares of Common Stock hereunder (each
such time being referred to as a “COVENANT EVENT “) that Holder will not acquire
shares of Common Stock pursuant to any right to acquire such shares hereunder to
the extent the number of shares so acquired by such Holder and its Aggregation
Parties would exceed the RESTRICTED OWNERSHIP PERCENTAGE. This Section 17.3
controls in the case of any conflict with any other provision of any agreement
entered into in connection with Holder’s prior acquisition of any CONVERTIBLE
SECURITIES issued by the Company.
17.4 The limitations contained in Sections 17.1, 17.2 and 17.3 above of this
Section 17 maybe enforced by the Company as follows: the Company’s obligation to
issue Common Stock which would exceed the limits referred to in Sections 17.1,
17.2 and 17.3 of this Section 17 shall be suspended to the extent necessary
until such time, if any, as shares of Common Stock may be issued in compliance
with such restrictions. If the Holder of the Warrant has remitted funds for the
exercise of warrants, and if the limitations of this Section 17 apply on a basis
that will require deferral of such exercise in whole or in part as to any such
shares by more than ten (10) business days, the Company will promptly notify the
Holder of the cancellation of the Holder’s exercise request as to such shares
and will return to the Holder of the Warrant any funds corresponding to the
shares subject to deferred exercise.
17.5 The Company hereby acknowledges that the Holder may be prevented from fully
exercising the Warrant and other CONVERTIBLE SECURITIES covered prior to the
EXPIRATION DATE to the extent that: i) the level of Holder’s ownership of Common
Stock on the EXERCISE DATE exceeds the RESTRICTED OWNERSHIP PERCENTAGE, and ii)
Holder is unable to reduce his ownership of shares of Common Stock as a result
of the volume limitations of Rule 144, which restrict the number of shares that
may be sold by an affiliate in any three-month period to the greater of 1% of
the number of shares then outstanding or the average weekly trading volume of
the Company’s common stock during the four calendar weeks preceding the filing
of a notice on Form 144 (“RULE 144 LIMITATIONS”). The Company and Holder agree
that if the Holder has sent to the Company at least one Notice of Exercise of
the Warrant and/or other CONVERTIBLE SECURITIES made subject to the RESTRICTED
OWNERSHIP PERCENTAGE under Section 17.2 hereof to the Company during the twelve
months immediately preceding the Expiration Date, to the extent the Holder was
not permitted to complete the exercise covered by such Notice(s) solely because
of the applicability of the RESTRICTED OWNERSHIP PERCENTAGE and/or RULE 144
LIMITATIONS, then the Holder shall be permitted to continue the process of
exercising (or attempting to exercise) this Warrant and/or other CONVERTIBLE
SECURITIES for up to an additional eighteen months after the EXPIRATION DATE,
but only as to the specific number of shares of Common Stock which the Holder
had elected to purchase but was unable to purchase pursuant to such Notice(s) of
Exercise.

 

 



--------------------------------------------------------------------------------



 



18. MISCELLANEOUS.
18.1. Holder Not A Shareholder. Except as otherwise specifically provided in
this Warrant, prior to the exercise of the Warrant no Holder shall be entitled
to any of the rights of a shareholder of the Company, including the right as a
shareholder to (a) vote or consent or (b) receive dividends or any other
distributions made in respect of Shares.
18.2. Notices. Any notice, demand or delivery to be made pursuant to the
provisions of this Warrant shall be in writing and (a) shall be deemed to have
been given or made one day after the date sent (i) if by the Company, by prepaid
overnight delivery addressed to each Holder at its last known address appearing
on the books of the Company maintained for such purpose or (ii) if by a Holder,
by prepaid overnight delivery, addressed to the Company at the Company’s address
at 5990 Greenwood Plaza Blvd, Suite 390, Greenwood Village, Colorado 80111; and
(b) if given by courier or confirmed facsimile transmission shall be deemed to
have been made or given when received. Each Holder and the Company may each
designate a different address by notice to the other in the manner provided in
this §18.2.
18.3. Successors and Assigns. Subject to all conditions and limitations
contained herein and to the requirements of applicable law, this Warrant and the
rights evidenced by the Warrant shall inure to the benefit of and be binding
upon the lawful successors and assigns of the Company and each Holder. The
provisions of this Warrant are intended to be for the benefit of the Holder of
the Warrant or the Warrant Shares and shall be enforceable by the Holders.
18.4. Actions by Holder; Amendments and Waivers. Any provision of this Warrant
may be amended, waived or modified upon the written consent of the Company and
the Holder. Any amendment, waiver, modification or consent entered into pursuant
to this Section 18.4 shall be effective only in the specific instance and for
the specific purpose for which it was given.
18.5. Headings; Severability. The descriptive headings of sections of this
Warrant are provided solely for convenience of reference and shall not, for any
purpose, be deemed a part of this Warrant. Should any part of the Warrant or
this Warrant for any reason be declared invalid, such decision shall not affect
the validity of any remaining portion, which shall remain in force and effect as
if the Warrant and this Warrant had been executed with the invalid portion
eliminated. It is the intention of the Company and the Holder that they would
have executed and accepted the remaining portion of the Warrant and this Warrant
without including in such remaining portion any such part, parts or portion
which may, for any reason, be hereafter declared invalid.
18.6. Governing Law. The Warrant and this Warrant and all matters concerning the
Warrant and this Warrant shall be governed by the laws of the State of Colorado
for contracts entered into and to be performed in such state without regard to
principles of conflicts of laws; provided however, that with respect to the
Company’s internal corporate matters, the laws of the State of Delaware shall
govern.

 

 



--------------------------------------------------------------------------------



 



18.7. Survival of Certain Provisions. Except as otherwise provided, the
provisions of this Warrant shall survive the exercise of the Warrant and shall
continue in full force and effect following such exercise until all Warrant
Shares are no longer restricted securities under the federal securities laws.
18.8. Specific Performance. The Company acknowledges and agrees that the Holders
would be damaged irreparably in the event any of the provisions of this Warrant
are not performed in accordance with their specific terms or otherwise are
breached. Accordingly, the Company agrees that the Holders shall be entitled to
an injunction or injunctions to prevent breaches of the provisions of this
Warrant and to enforce specifically this Warrant and the terms and provisions of
this Warrant in any action instituted in any federal or state court in the
United States having jurisdiction over the parties and the matter, in addition
to any other remedy to which the Holders may be entitled, at law or in equity.
18.9. Consent to Jurisdiction. THE COMPANY HEREBY CONSENTS TO THE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF DENVER, STATE OF
COLORADO AND IRREVOCABLY AGREES THAT, SUBJECT TO THE HOLDER’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS WARRANT SHALL BE
LITIGATED IN SUCH COURTS. THE COMPANY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT. THE COMPANY DESIGNATES AND
APPOINTS CHRIS SAPYTA, AND SUCH OTHER PERSON AS MAY HEREAFTER BE SELECTED BY THE
COMPANY WHO IRREVOCABLY AGREES IN WRITING TO SO SERVE AS ITS AGENT TO RECEIVE ON
ITS BEHALF SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDINGS IN ANY SUCH COURT,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY THE COMPANY TO BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT. A COPY OF ANY SUCH PROCESS SO SERVED SHALL BE
MAILED BY THE HOLDER BY REGISTERED MAIL TO THE COMPANY AT ITS ADDRESS PROVIDED
IN §12.2 AND SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE COMPANY FIVE (5) DAYS
AFTER BEING SO MAILED. IF ANY AGENT APPOINTED BY THE COMPANY REFUSES TO ACCEPT
SERVICE, THE COMPANY HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE
SUFFICIENT NOTICE. NOTHING IN THIS WARRANT SHALL AFFECT THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF HOLDER
TO BRING PROCEEDINGS AGAINST THE COMPANY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

 



--------------------------------------------------------------------------------



 



18.10. Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT
OF, OR IN ANY WAY RELATING TO: (A) THIS WARRANT, OR (B) ANY OTHER PRESENT OR
FUTURE INSTRUMENT OR AGREEMENT BETWEEN THE HOLDER AND THE COMPANY; OR (C) ANY
CONDUCT, ACTS OR OMISSIONS OF THE COMPANY OR THE HOLDER OR ANY OF THEIR
DIRECTORS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS, PARTNERS, REPRESENTATIVES,
ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH THE COMPANY OR THE HOLDER; IN
EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN TORT OR OTHERWISE. EACH OF THE
COMPANY AND THE HOLDER ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND
WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS WARRANT, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH OF THE COMPANY AND THE HOLDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS WARRANT OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE WARRANT. EACH OF THE COMPANY AND THE HOLDER FURTHER
WARRANTS AND REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
IN WITNESS WHEREOF, this Warrant has been duly executed as of the day and year
first above written.

     
 
  SMART MOVE, INC.
 
   
 
   
 
   
 
  Chris Sapyta
 
  President
 
   
 
   
 
   
 
  Thomas P. Grainger

 

 



--------------------------------------------------------------------------------



 



ELECTION TO EXERCISE WARRANT
TO: Smart Move, Inc.:
The undersigned registered holder of the Warrant, a true and correct copy of
which is attached to this election notice, irrevocably exercises the Warrant and
purchases pursuant to such exercise                                         
Shares of the Company, makes payment of $                     for such Shares,
and requests that the certificates for such Shares be issued in the name of the
undersigned holder or its nominee and delivered to such holder at holder’s
address on the books of the Company. The undersigned represents as of the date
hereof that, after giving effect to the exercise of this Warrant pursuant to
this Notice of Exercise, the undersigned will remain in compliance with
Section 17.2 of the Warrant and not exceed the “Restricted Ownership Percentage”
contained in Section 17.1 of the Warrant.
Entity Name (if applicable):

     
 
   

         
By:
       
Name:
 
 
   
Title:
 
 
   
Date:
 
 
   
 
 
 
   

ASSIGNMENT
FOR VALUE RECEIVED, the undersigned registered holder of the Warrant attached to
this assignment notice, sells, assigns and transfers unto
                                         the Warrant and all rights evidenced by
such Warrant and does irrevocably constitute and irrevocably appoints Corporate
Stock Transfer, Inc. or other duly appointed transfer agent for the securities
as the undersigned’s attorney to transfer such Warrant on the books of the
Company.
The undersigned represents as of the date hereof that, after giving effect to
all prior exercises of this Warrant pursuant to any Notice of Exercise, the
undersigned assignor is in compliance with Section 17.2 of the Warrant and has
not exceed the “Restricted Ownership Percentage” contained in Section 17.2 of
the Warrant.
Entity Name (if applicable):

     
 
   

         
By:
       
Name:
 
 
   
Title:
 
 
   
Date:
 
 
   
 
 
 
   

             
Dated:
      Print Name of Holder:    
 
           

             
 
  (Sign) By:        
 
     
 
Print Name:    
 
      Print Title:    

 

 